Citation Nr: 1646591	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-21 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to left arm and hand numbness and tingling.

2. Entitlement to right arm and hand numbness and tingling.

3. Entitlement to a compensable evaluation for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to February 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 and August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issue of entitlement to a compensable evaluation for adjustment disorder with depressed mood being remanded addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right and left arm and hand numbness and tingling is caused by his service-connected cervical degenerative disc disease and cervical stenosis.


CONCLUSION OF LAW

The criteria for service connection for right and left arm and hand numbness and tingling have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he has arm and hand numbness and tingling secondary to his service-connected cervical spine degenerative disc disease and cervical stenosis.

The Veteran's medical history has been complicated by a number of symptoms and differing diagnoses.  However, the Board finds that that most recent medical opinion evidence supports secondary service connection for his upper extremity numbness and tingling, and giving the Veteran the benefit of the doubt, service connection should be granted.

In June 2013 a VA examiner opined that it is the Veteran's multiple sclerosis (MS) causing the Veteran's upper extremity symptoms.  The examiner noted that an April 2011 electromyogram found no cervical radiculopathy, although it could not rule out cervical myelopathy.  However, by the end of 2013 the Veteran's medical records indicate that a diagnosis of MS had been ruled out, limiting the probative value of the VA examiner's opinion.

In a September 2013 rating decision, the RO granted service connection for cervical degenerative disc disease and cervical stenosis.  Then, on VA cervical spine examination in January 2015 the examiner found that the Veteran had mild paresthesias and/or dysesthesias and numbness bilaterally in his upper extremities due to involvement of the C7 nerve roots (middle radicular group).  Thus, the January 2015 VA examination supports service connection for bilateral arm and hand numbness and tingling. 

Further, in a January 2016 letter the Veteran's private physician stated that magnetic resonance imaging performed in October 2015 showed the Veteran had two levels of cervical stenosis, which the physician opined at least as likely as not caused the Veteran's bilateral hand and arm numbness and tingling.

Therefore, the Board finds that a preponderance of the evidence supports service connection for right and left arm and hand numbness and tingling, and the Veteran's claim is granted.


ORDER

Service connection for right arm and hand numbness and tingling is granted.

Service connection for left arm and hand numbness and tingling is granted.


REMAND

Although the Board regrets the additional delay, a remand is required as to the issue of entitlement to a compensable evaluation for adjustment disorder with depressed mood.

The Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file.

The Veteran should also be afforded a new VA examination to obtain a new opinion as to the etiology of his diagnosed mood/adjustment disorder with depressed mood.  The December 2012 VA examiner opined that the Veteran's mood disorder was due to his MS and was aggravated by his service-connected lumbar spine and left lower extremity radiculopathy.  However, since that examination the Veteran's medical records indicate that he is no longer diagnosed with MS, although he is believed to have a nonservice-connected movement disorder.  Also since that examination, the RO has granted service connection for right lower extremity radiculopathy, cervical degenerative disc disease and cervical stenosis, and headaches.  The Board has also found above that the Veteran should be service connected for bilateral arm and hand numbness and tingling.  Given the changing diagnoses and service connection of additional physical conditions, the Board finds that a new VA opinion is needed.  Although the Veteran underwent VA mental health examinations in January 2014 and January 2015 and underwent a private mental health examination in October 2014, none of those examinations addressed the question of whether the Veteran's mental health condition was only aggravated, not caused, by his service-connected physical conditions, and if so, what the baseline severity of his condition was  pre-aggravation and what the current level of severity after aggravation of his service-connected conditions is. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Arrange for the Veteran to undergo a VA mental health examination.  For each diagnosed mental health disorder, the examiner should opine whether the condition was at least as likely as not caused by the Veteran's service, to include his service-connected physical disabilities.  If the examiner finds that the condition was not caused by the Veteran's service or service-connected disabilities, the examiner should opine whether the condition was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities.  If aggravation is found, the examiner should opine as to the baseline level of severity of the nonservice-connected condition prior to the onset of aggravation.  The examiner should also opine as to the current severity of the condition. 

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


